William Paul Trial, et




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                            April 16, 2015

                                         No. 04-14-00521-CV

                                    MEDINA INTERESTS, LTD,
                                           Appellant

                                                   v.

                                     William Paul TRIAL, et al.,
                                              Appellee

                     From the 218th Judicial District Court, Karnes County, Texas
                                 Trial Court No. 13-04-00098-CVK
                               Honorable Stella Saxon, Judge Presiding

                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

        Appellant’s unopposed Motion for Continuance of Oral Argument is GRANTED, and the
current submission date of May 13, 2015 is hereby WITHDRAWN.

        The above cause has been re-set for formal submission and oral argument before this
court on Thursday, May 21, 2015, 9:00 a.m, before a panel consisting of Chief Justice Marion,
Justice Martinez, and Justice Chapa.

           Argument is limited to twenty (20) minutes each side with ten (10) minutes rebuttal.

                                                               PER CURIAM



Attested to: _____________________
               Keith E. Hottle
               Clerk of Court